Citation Nr: 1108344	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  01-01 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for atrial fibrillation.

2.  Entitlement to service connection for atrial fibrillation as secondary to service connected disease or injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 until May 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 1999 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  During the pendency of this appeal, jurisdiction was transferred to the RO in Portland, Oregon.

In June 2009 this case was remanded by the Board for additional development.

The issue of entitlement to service connection for atrial fibrillation is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Atrial fibrillation was not caused by VA hospital care, medical or surgical treatment, or examination.



CONCLUSION OF LAW

The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for atrial fibrillation have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the present case, the unfavorable rating decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current § 5103(a) requirements on November 9, 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial rating decision, the RO did not err in not providing such notice.  Rather, the Veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Here, the duty to notify was satisfied subsequent to the rating decision on appeal by way of a letter sent to the Veteran in February 2006 that fully addressed all notice elements including providing information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, in a February 2009 hearing before the undersigned the issues on appeal were clarified and potentially relevant additional evidence that the appellant may submit in support of their claim was identified.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Treatment records have been obtained including records of VA treatment.  Furthermore, the Veteran has been afforded VA examinations, including that of September 2009.  During this examination, the Veteran's claims file was provided for review, the examiner reported on the Veteran's history, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  In this case the examiner was a staff cardiologist.  Furthermore, the conclusions reached were confirmed in June 2010 by a cardiology fellow and in August 2010 by an additional staff cardiologist.  Thus, the Board finds that examinations have been conducted by appropriately clinicians, competent to comment on the Veteran's claimed disability.  Examination of the appellant is found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at a February 2009 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Board is aware that following the issuance of the most recent supplemental statement of the case in September 2010, the Veteran submitted a statement in support of his claim without submitting a waiver of consideration.  The Board has reviewed the Veteran's statement but finds it to be duplicative of statements previously submitted.  To that end, the statement is not material and consideration by the RO with issuance of an additional supplemental statement of the case would serve only to slow the adjudication process without affording any added due process protections to the appellant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim on Appeal

The Veteran has alleged that he developed atrial fibrillation as a result of Prednisone prescribed by VA for a skin disorder.  Title 38, United States Code, § 1151 provides that, where a Veteran suffers an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service- connected.  Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or training and rehabilitation, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  These amendments apply to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998). Since the Veteran filed this claim in September 1998, the amended version of 38 U.S.C.A. § 1151 applies to his appeal.  

In this regard, the Board notes that VA treatment reports dated from 1990 through 1999 show that the Veteran was diagnosed with atrial fibrillation.  In October 1992 the Veteran's heart had no murmurs and had regular rhythm and rate.  In September 1994, the Veteran was seen with a history of rash; he complained of itching resulting in open areas.  Medication consisted of topical cortisone creams.  In January 1995 the Veteran was prescribed Prednisone 40 mg. on a daily basis for treatment of a skin disorder.  Approximately two weeks later the Veteran was seen for a one week history of chest pain that he stated occurred when he was stressed.  He also complained of shortness of breath and a feeling of being lightheaded.  

When seen in February 1995, the Veteran's skin condition was improved and the dosage of Prednisone was reduced for a two week period.  On February 22, 1995, a history of atypical chest pain was reported and the assessment was of a new onset of atrial fibrillation with ongoing symptoms related to arrhythmia.  

A notation from November 1995 indicated that the use of prednisone and topical cream had been stopped three weeks prior without any subsequent flare up of the Veteran's skin condition.  The impression was that lichen planus had resolved without flare ups.  At that time the Veteran was no longer using topical medication or Prednisone.

In February 1996, the Veteran's international normalized ratio (INR) was elevated, however it was noted that he had recently undergone a change of medication with the known effect of increasing INR.

In August 1997, the Veteran reported that he was feeling well, but that in July of 1997 there was an episode of intense palpitations after drinking a coke on an empty stomach.

A general evaluation in April 1999 indicated that the Veteran had hypertension which was not well controlled, hyperlipidemia, and well controlled atrial fibrillation.  Atrial fibrillation, it was noted, had failed chemical and electrocardioversion in the past.

A December 2003 electrocardiogram revealed atrial fibrillation and nondiagnostic ST-T changes.  The impression was of permanent atrial fibrillation with moderate ventricular response.  The Veteran was advised to lose 50 pounds before other approaches to management of his atrial fibrillation could be considered

In an August 2004 statement, the Veteran indicated that one of his treating VA physicians, Dr. W., had told him that she did not like to prescribe Prednisone due to a relationship to heart problems.

On cardiac consultation in May 2008, the Veteran endorsed a history of chronic atrial fibrillation that he said had gone on for "many years."  He denied a diagnosis of congestive heart failure and also denied any unusual shortness of breath, chest discomfort, or palpitations.  Chronic atrial fibrillation was treated using Warfarin anticoagulation.

In a February 2009 hearing before the undersigned the Veteran stated that he first used Prednisone in 1969 and that at the time it did not bother him.  When he began taking the drug again in 1994, he noticed hyperactivity.  When asked whether any doctor said that atrial fibrillation was due to his use of Prednisone, the Veteran responded "no," but went on to repeat that Dr. W. had told him that she "didn't really like to prescribe Prednisone."

In September 2009, the Veteran's claims file was reviewed by a VA examiner.  The examiner, a cardiologist, noted that atrial fibrillation is the most common sustained heart rhythm disorder observed in clinical practice.  Risk factors for the disorder, which have been identified based on epidemiological studies, include age, male gender, diabetes mellitus, hypertension, and smoking.  It was noted that at the time of diagnosis, the Veteran had a 13 year history of smoking 2 packs of cigarettes a day, had borderline hypertension, and was subsequently diagnosed with diabetes.  Additionally, the Veteran's age, gender and left atrial enlargement are all factors associated with atrial fibrillation.  The examiner concluded that there was no established relationship between steroid use and the development of atrial fibrillation.  While she admitted the area was still one of on-going research, the clinical findings were contradictory, with some studies showing that such use may help to prevent atrial fibrillation. 

The Veteran underwent VA examination in June 2010; the examination was conducted by a cardiac specialist.  The Veteran's pharmacological and cardiac histories were significant for obesity, atrial fibrillation, diabetes mellitus, hypertension, and hyperlipidemia.  He complained of continuing lack of energy and fatigue with minimal activity.  Electrocardiogram revealed atrial fibrillation with low voltage inferiorly, non-specific TW changes, and no change from previous studies.  The examiner opined that the etiology of the Veteran's atrial fibrillation was most likely hypertension and poorly controlled diabetes mellitus.

In August 2010 a third cardiologist reviewed the Veteran's prior VA examinations from September 2009 and June 2010.  He concluded that there was no relationship between VA treatment afforded to the Veteran and his current heart disorder, including atrial fibrillation.  To that end, he concurred with the rationales outlined by the prior VA examiners.

The Veteran has submitted numerous articles and reports in support of his claim.  Among them, an internet article from the Mayo clinic, dated in December 2000, which discussed the side effects of corticosteroids.  It was specifically noted that the continuous use of Prednisone may result in irregular heartbeat.  The Veteran also submitted a notice from the U.S. Food and Drug Administration and a statement from himself indicating that of the nine prescription medications that he took between October 1994 and January 1995, only four were approved by the Food and Drug Administration; Prednisone included.  An internet article from January 2010 indicated that side effects of Prednisone could include irregular heartbeats.  Additionally, a May 2006 report indicated that patients receiving high-dose corticosteroids are at an increased risk of developing atrial fibrillation.

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the Veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2010).

It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health- care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination. Whether the proximate cause of a Veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health-care provider would have foreseen.  38 C.F.R. § 3.361(d) (2010).

In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to hospital care, medical or surgical treatment, or medical examination furnished by a VA. Loving v. Nicholson, 19 Vet. App. 96, 100 (2005).  

In deciding the Veteran's claim under Section 1151, the threshold question which must be answered is whether VA hospital care, medical or surgical treatment, or examination caused the claimed disability.   Here, the Board finds that it did not for the reasons below.

In considering the lay and medical history as detailed above, the Board notes that the Veteran is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In the present case, the symptoms of atrial fibrillation are capable of lay observation and thus the Veteran's statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  To the extent that the Veteran has been consistent in his reports of symptomatology, the Board finds him to be credible.

The question of etiology of atrial fibrillation, however, is a complex medical issue that is beyond the realm of a lay competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, while he is competent to report on symptomatology, the Veteran's statements relating to etiology do not constitute competent evidence.

The Board recognizes that the Veteran has submitted numerous articles to support his belief that there is a connection between his use of Prednisone and the onset of atrial fibrillation.  These articles are not sufficiently conclusive to satisfy the nexus element of the claim.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially, the evidence which has been submitted by the Veteran is general in nature and does not specifically relate to the facts and circumstances surrounding his particular case.

In contrast, the Board notes that VA examinations have been conducted by skilled medical professionals who are cardiac specialists.  Not only did these reports reject that the Veteran's atrial fibrillation is due to the use of Prednisone, they indicated additional factors specific to the Veteran which would increase the likelihood of onset of atrial fibrillation.  Accordingly, the Board finds these opinions to be more probative than the non-competent statements by the Veteran combined with articles and research reports which are nonspecific to the Veteran's medical history.

Upon careful consideration of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for benefits under the provisions of 38 U.S.C.A. § 1151.  Accordingly, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for atrial fibrillation is denied.


      
REMAND

The AOJ noted that the most common cause of atrial fibrillation is most likely hypertension and poorly controlled diabetes mellitus.  The veteran is service-connected for hypertension and diabetes mellitus.  The record raises the issue of service connection for atrial fibrillation as secondary to service connected disease or injury.  38 C.F.R. § 3.310.  The issue has not been addressed by the AOJ.  

Accordingly, the case is REMANDED for the following action:

The AOJ shall prepare a formal rating decision that addresses the issue of secondary service connection for atrial fibrillation.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


